Citation Nr: 1208284	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  10-04 200A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an effective date earlier than February 1, 2009, for the payment of a dependency allowance for the Veteran's spouse.


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Esq.


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel 



INTRODUCTION

The Veteran served on active duty from June 1963 to November 1963.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.


FINDINGS OF FACT

1.  An April 2007 rating decision, implementing the Board's grant of service connection for bilateral hearing loss, and assigned a noncompensable rating effective June 26, 1996, and assigned a 40 percent rating effective May 27, 2003.  

2.  In a letter dated May 11, 2007, the Veteran was instructed by the RO that he needed to complete and return the VA Form 21-686(c), "Declaration of Status of Dependents" as his 40 percent rating made him eligible to receive additional payment for dependents.  

3. A completed VA Form 21-686(c) was not received by VA until January 5, 2009.  


CONCLUSION OF LAW

The criteria for an effective date earlier than February 1, 2009, for the payment of a dependency allowance for the Veteran's spouse have not been met. 38 U.S.C.A. §§1115, 5110(f) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.31, 3.57, 3.401 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking an effective date earlier than February 1, 2009, for the payment of a dependency allowance for his spouse payment.  The Board will initially discuss certain preliminary matters and will then address the pertinent law and regulations and their application to the facts and evidence. 

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5013, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is specifically to inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes that the Court has held that the plain language of 38 U.S.C.A. § 5013(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The record reflects that the originating agency provided the Veteran with the notice required under the VCAA in a letter mailed in May 2007, before any determination was made regarding the dependency allowance. 

As explained below, a determination of the proper effective date for the award of dependency is based on when the claim for the benefit was received and when entitlement arose.  The record reflects that all evidence pertinent to when the Veteran's entitlement arose is already of record, as is the documentation constituting the Veteran's claim for dependency. 

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate his claim.  The Board is also unaware of any such evidence. 

Accordingly, the Board will address the merits of the claim. 

Legal Criteria

A Veteran with service-connected disability rated at not less than 30 percent shall be entitled to additional compensation for dependents.  38 U.S.C.A. § 1115(2); 38 C.F.R. § 3.4(b)(2).  

An award of additional compensation for dependents based on the establishment of a rating in the percentage specified by law for that purpose shall be payable from the effective date of such rating, but only if proof of dependents is received within one year from the date of such rating.  38 U.S.C.A. § 5110(f).  

Regarding additional compensation for dependents, the effective date will be the latest of the following dates: (1) date of claim; (2) date the dependency arises; (3) effective date of the qualifying disability rating provided evidence of dependency is received within a year of notification of such rating action; or (4) date of commencement of a Veteran's award.  See 38 C.F.R. § 3.401(b).  The "date of claim" for additional compensation for dependents is the date of the Veteran's marriage or birth/adoption of a child, if evidence of the event is received within a year of the event; otherwise, the date notice is received of the dependent's existence, if evidence is received within a year of notification of such rating action.  See 38 C.F.R. § 3.401(b)(1).  The earliest that the additional award of compensation for a dependent spouse can occur is the first day of the month following the effective date.  See 38 C.F.R. § 3.31. 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that an effective date in June 2003 for the award of dependent benefits is warranted as the appropriate VA Form had been completed.  

In an April 2007 rating decision implementing a Board decision granting service connection for bilateral hearing loss, the RO assigned a noncompensable rating effective from June 26, 1996, and a 40 percent rating effective from May 27, 2003.  Bilateral hearing loss is the Veteran's sole service-connected disability; therefore, he first qualified for additional compensation for dependents as of the effective date awarded for the 40 percent rating.  See 38 C.F.R. § 3.4(b)(2).   

The May 2007 notification letter that accompanied the April 2007 rating decision informed the Veteran that his 40 percent rating for bilateral hearing loss entitled him to additional benefits if he had dependents.  The letter also informed him that if he wished to apply for dependent's benefits, he needed to submit a VA Form 21-686(c), "Declaration of Status of Dependents," and was instructed to complete every blank on the form which was applicable to him.  He was also informed that his compensation was being paid at a rate for a "single Veteran with no dependents." 

A completed VA Form 21-686(c), dated in December 2008, was received at the RO on January 5, 2009.  This form provided the Veteran's wife's biographical information, including her social security number and date of birth, and indicated that she and the Veteran resided together.  A telephone conversation between the Veteran and the RO clarified the Veteran's marital information.

Thereafter, the RO awarded benefits for the dependent spouse effective from February 1, 2009.  In the May 2009 letter informing the Veteran of this, the RO correctly stated that the payment start date for the increased allowance was February 1, 2009, but this letter erroneously stated that the effective date of the dependency allowance was June 1, 2003.  In the Statement of the Case, the RO informed the Veteran that the reference to June 1, 2003, in the May 2009 letter was erroneous.

In a May 2009 statement, the Veteran disagreed with the assigned effective date for the inclusion of his wife as his dependent spouse.  The Veteran stated that when he received the May 2007 letter, he understood dependents to mean children only, and not his spouse.  He further contended that the effective date for the inclusion of his wife as a dependent spouse should be retroactive to June 1, 2003.  In a February 2010 statement, the Veteran argued that he did return the VA Form21-686c, although he was not sure of the exact date the form was returned but alleged that the form must have "crossed in the system" and not arrived within the, "timeframe it was expected for it to reach the necessary departments."

Given the foregoing, the Board finds that an effective date earlier than February 1, 2009, for payment of additional compensation for the Veteran's dependent spouse is not warranted in this case.  The Veteran first became eligible for dependency benefits on May 27, 2003, the date his disability rating was not less than 30 percent.  See 38 U.S.C.A. § 1115(2); 38 C.F.R. § 3.4(b)(2).  

The May 2007 letter to the Veteran informed him that he was eligible for additional money for dependents from the time he was more than 30 percent disabled, and that he should to submit a completed VA Form 21-686c in order to obtain payment for dependents.  Certainly, had the Veteran submitted the VA Form 21-686c within a year of the May 2007 letter, he would be entitled to an effective date in June 2003 for the dependency award.  However, the completed form was not received until January 2009, after the applicable one year notification period.    

Although the Veteran argues that he initially understood "dependents" to be defined as "children only," the Court has held that alleged ignorance can not be used as an excuse for failure to follow a promulgated regulation.  See Morris v. Derwinski, 1 Vet. App. 260 (1991), citing Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380, 384-85 (1947).  The Court in Morris noted that the Supreme Court of the United States had held that persons dealing with the Government were charged with knowledge of Federal statutes and lawfully promulgated agency regulations, regardless of actual knowledge or hardship resulting from innocent ignorance.  See Morris at 265.  

Additionally, the Veteran argues that he can't remember when he returned the VA Form 686c, but that it must have "crossed in the system" and thus was not received by the RO in the allotted time.  The Board notes that there is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties." United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926); Mindenhall v. Brown, 7 Vet. App. 271. 274 (1994) (VA need only mail notice to the last address of record for the presumption to attach).  This presumption of regularity in the administrative process may be rebutted by "clear evidence to the contrary." Schoolman v. West, 12 Vet. App. 307, 310 (1999).  The Veteran has submitted no evidence which rebuts this presumption of regularity.   In fact, he acknowledges that he does not remember when he submitted the form.  In addition, the form itself reflects that it was signed by the Veteran in December 2008, a fact that is not inconsistent with the form being received by VA in January 2009.  

Accordingly, an effective date earlier than February 1, 2009, for the dependency allowance is not in order.  


							(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to an effective date prior to February 1, 2009, for the payment of a dependency allowance for the Veteran's spouse is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


